Citation Nr: 0823695	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for duodenal ulcers, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  


FINDING OF FACT

The competent and probative evidence establishes that any 
duodenal ulcer is not secondary to service-connected PTSD.


CONCLUSION OF LAW

A duodenal ulcer is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and a statement of the case (SOC) was 
provided in August 2006.  If there is VCAA deficiency, i.e., 
VCAA 

error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 
(2007); see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in May 2005.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).



Criteria & Analysis

As reflected in a May 2004 Report of Contact and the May 2008 
Informal Hearing Presentation, the appellant has limited his 
appeal to secondary service connection.  In that regard, the 
Board notes that except as provided in 38 C.F.R. § 3.310(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in this case, in order to warrant service connection 
for a duodenal ulcer, the evidence must show that a duodenal 
ulcer is related to the appellant's service-connected PTSD.  

Initially, the Board notes that a January 2002 private 
echocardiogram (ECG) showed a 5 mm ulcer in the descending 
limb of the duodenal loop along the medial wall and another 
in the diverticulum of the descending limb of the duodenum.  
A March 2002 private record notes the appellant's report of 
having been diagnosed with a duodenal ulcer and placed on 
antibiotics.  The examiner stated that the appellant had 
probably been treated for H. pylori, and it was noted that he 
was to be scheduled for a gastroscopy to confirm healing, and 
a CLO test to rule out H. Pylori.  The April 2002 report of 
esophagogastroduodenoscopy (EGD) with biopsy for CLO test 
notes a normal examination, and a normal inspection of the 
bowel throughout.  In addition, the May 2005 VA examiner 
noted the 2002 EGD showed the duodenal ulcers had healed, 
adding that the appellant had no symptoms to suggest 
recurrence.  In the absence of a current disability, a 
preponderance of the evidence is against the claim for 
service connection.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  

The Board notes that the determination in this is based on 
the competent and probative evidence.  Importantly, the 
appellant is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to current disability and/or a 
relationship between any current disability and service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board notes while VA records in association with 
psychotherapy note "stomach ulcers," the competent, 
probative, and objective evidence shows that the duodenal 
ulcers identified in January 2002 healed, and the May 2005 VA 
examiner specifically noted no symptoms to suggest a 
recurrence of duodenal ulcers.  The Board notes that while 
the record reflects that he has been prescribed Nexium, the 
May 2005 VA examiner attributed the appellant's 
gastrointestinal symptoms to irritable bowel syndrome in 
association with PTSD.  The Board notes that the April 2006 
rating decision reflects that service connection has been 
established for both PTSD and irritable bowel syndrome.  

Even in consideration of the duodenal ulcers identified in 
2002, the May 2005 VA examiner specifically stated that the 
appellant's duodenal ulcers were likely due to aspirin (ASA) 
use and/or helicobacter H. pylori bacteria, not PTSD.  The 
Board notes that while the appellant's private physician, in 
July 2004, opined that it was possible that PTSD aggravated 
and accelerated the development of the appellant's ulcer, the 
Board finds the opinion to be speculative, and thus, of 
diminished probative value.  In this case, the Board has 
accorded more probative value to the May 2005 VA opinion to 
the effect that the duodenal ulcers identified in 2002 were 
likely to due to ASA use and/or H. pylori, that the ulcers 
were healed on EGD in 2002, that there were no symptoms 
suggestive of recurrence, and that gastrointestinal symptoms 
are manifestations of irritable bowel syndrome, not duodenal 
ulcers.  

To the extent that it has been asserted that the May 2005 VA 
examination report is inadequate, as reflected in the May 
2008 Informal Hearing Presentation, the Board notes that the 
May 2005 VA examiner was a medical doctor, the claims file 
was reviewed, and the physician provided a complete rationale 
for the opinion.  As to the specific assertions in regard to 
ASA use, to include the appellant's assertion in the 
September 2005 VA Form 9 to the effect that he was "never on 
an 'aspirin' regimen," the Board notes that the private 
records received from Dr. B., include a December 22, 2001 
report in association with a referral from Dr. B, in which it 
was noted that the recommendation for aspirin was agreed to.  
In addition, in regard to the notation in the May 2005 VA 
examination report of no history of aspirin, such was 
specifically noted to pertain to the period prior to December 
2001, while the ulcer was identified in 2002.  As to the 
assertion in regard to specific testing requested in the 
AOJ's April 2005 examination request, the Board notes that 
the May 2005 VA examination report specifically notes no 
symptoms to suggest a recurrence of a duodenal ulcer.  The 
appellant has presented no evidence that the examiner is 
incompetent or that the examination was not thorough or 
complete.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a duodenal ulcer is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


